UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-51362 ALSIUS CORPORATION (Exact name of registrant as specified in its charter) Delaware 20-2620798 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 15770 Laguna Canyon RoadSuite 150 Irvine, California92618 (Address of principal executive offices) (Zip Code) (949) 453-0150 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant is a Large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated Filer¨ Accelerated filer¨ Non-accelerated filerx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox As of October 31, 2007, 18,253,500 shares of the registrant’s common stock were outstanding. ALSIUS CORPORATION INDEX Page PARTI FINANCIAL INFORMATION ITEM1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) Condensed ConsolidatedBalance Sheets as of September 30, 2007 and December 31, 2006 3 Condensed Consolidated Statements of Operations for the three and nine months ended September 30, 2007 and September 30, 2006 4 Condensed Consolidated Statement of Shareholders’ Deficit for the nine months ended September 30, 2007 5 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2007 and September 30, 2006 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 ITEM2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 26 ITEM3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 36 ITEM4. CONTROLS AND PROCEDURES 37 PARTII OTHER INFORMATION ITEM1. LEGAL PROCEEDINGS 37 ITEM1A. RISK FACTORS 37 ITEM2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 39 ITEM3 DEFAULTS UPON SENIOR SECURITIES 39 ITEM4 SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 39 ITEM5 OTHER INFORMATION 39 ITEM6. EXHIBITS 39 SIGNATURES 40 -2- ITEM I. FINANCIAL INFORMATON ALSIUS CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited, in thousands, except share data) September 30, 2007 December 31, 2006 ASSETS Current Assets: Cash and cash equivalents $ 29,495 $ 647 Accounts receivable, net of allowances of $17 and $13 2,012 1,517 Inventories 5,562 2,368 Prepaid expenses 409 189 Total current assets 37,478 4,721 Property and equipment, net 701 360 Evaluation equipment, net 701 636 Other assets 314 523 TOTAL $ 39,194 $ 6,240 LIABILITIES AND SHAREHOLDERS’ EQUITY (DEFICIT) Current Liabilities: Accounts payable $ 1,391 $ 2,361 Accrued liabilities 1,562 1,785 Current portion of promissory notes 3,200 9,318 Current portion of capital lease obligation 25 20 Total current liabilities 6,178 13,484 Long-term debt—less current portion 4,332 1,343 Warrant liabilities and embedded derivatives — 5,030 Capital lease obligation 89 95 Total liabilities 10,599 19,952 Commitments and Contingencies (Note 12) Redeemable convertible preferred stock — 46,643 Shareholders’ Equity (Deficit): Preferredstock, $0.0001 par value—1,000,000 shares authorized; no shares issued or outstanding at September 30, 2007 and December 31, 2006 — — Common stock, $0.0001 par value—75,000,000 shares authorized; 18,253,500 sharesissued and outstanding at September 30, 2007 2 — Common stock, no par value—20,000,000 shares authorized; 78,942 sharesissued and outstanding at December 31, 2006 — 16,430 Additional paid-in capital 121,155 — Deferred stock-based compensation — (793 ) Accumulated deficit (92,562 ) (75,992 ) Total shareholders’ equity (deficit) 28,595 (60,355 ) TOTAL $ 39,194 $ 6,240 See accompanying notes. -3- ALSIUS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited, in thousands, except share and per share data) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Revenue $ 1,880 $ 1,772 $ 6,405 $ 4,021 Cost of revenue* 1,272 1,516 5,386 4,533 Gross margin 608 256 1,019 (512 ) Operating expenses *: Research and development 1,002 690 2,595 2,080 Sales and marketing 2,723 1,346 7,755 4,027 General and administrative 2,104 638 3,825 3,443 Total operating expenses 5,829 2,674 14,175 9,550 Loss from operations (5,221 ) (2,418 ) (13,156 ) (10,062 ) Interest and dividend income 385 13 438 72 Interest expense (418 ) (586 ) (3,773 ) (1,098 ) Other income (expense) 2 (1,585 ) (79 ) (1,663 ) Net loss $ (5,252 ) $ (4,576 ) $ (16,570 ) $ (12,751 ) Net loss per share- basic and diluted $ (0.29 ) $ (0.42 ) $ (1.21 ) $ (1.16 ) Weighted average shares outstanding-basic and diluted 18,297 10,974 13,735 10,974 * Stock-based compensation is included in the above amounts as follows: Cost of revenue $ 129 $ 5 $ 139 $ 17 Research and development 333 12 357 36 Sales and marketing 544 (14 ) 628 103 General and administrative 890 39 1,001 283 Total $ 1,896 $ 42 $ 2,125 $ 439 See accompanying notes. -4- ALSIUS CORPORATION CONSOLIDATED STATEMENT OF SHAREHOLDERS’ DEFICIT Common Stock Shares Amount Additional Paid In Capital Deferred Stock-Based Compensation Accumulated Deficit Total Balances as of December31, 2006 78,942 $ 16,430 $ — $ (793 ) $ (75,992 ) $ (60,355 ) Amortization of stock-based compensation 141 141 Stock-based compensation 88 88 Conversion of preferred stockinto Merger Shares 4,902,527 1 46,669 46,670 Conversion of Bridge Notes and accrued interest into Merger Shares 3,097,473 17,036 17,036 Elimination of Alsius historical equity accounts (78,942 ) (16,518 ) 15,866 652 — Equity effects of reverse merger 10,974,100 1 38,944 38,945 Reclassification of warrant liability to equity 215 215 Common stock warrant repurchase program (894) (894) Redemption of redeemable common stock (720,600) (4,078) (4,078) Reclassification of unredeemed commonstock 5,501 5,501 Stock-based compensation (SFAS 123R) 1,896 1,896 Net loss (16,570 ) (16,570 ) Balances as of September 30, 2007 18,253,500 $ 2 $ 121,155 $ — $ (92,562 ) $ 28,595 See accompanying notes. -5- ALSIUS CORPRATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited, in thousands) Nine Months Ended September 30, 2007 2006 Cash Flows From Operating Activities: Net loss $ (16,570 ) $ (12,751 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 308 278 Stock-based compensation 2,125 439 Loss on disposal of assets 2 — Increase (decrease) in fair value of warrant liabilities and embedded derivatives (38 ) 1,661 Amortization of discounts on promissory notes 2,647 559 Amortization of debt issuance costs 50 41 Bad debt expense 4 — Changes in operating assets and liabilities, net of effects of merger: Accounts receivable (499 ) (131 ) Inventories (3,194 ) (234 ) Prepaid expenses (122 ) (47 ) Other assets 153 (232 ) Accounts payable (2,058 ) 624 Accrued liabilities (4,091 ) 784 Net cash used in operating activities (21,283 ) (9,009 ) Cash Flows From Investing Activities: Cash paid for property and equipment (459 ) (59 ) Cash paid for evaluation equipment (231 ) (140 ) Net cash used in investing activities (690 ) (199 ) Cash Flows From Financing Activities: Cash acquired in the merger 50,000 — Proceeds from exercise of common stock options — 7 Payment of debt issuance costs (347 ) — Common stock warrant repurchases (894 ) — Cash paid for redemption of redeemable common stock (4,078 ) — Proceeds from issuance of promissory notes, net 13,030 6,138 Principal payments under promissory notes (6,875 ) (1,135 ) Principal payments under capital lease obligations (15 ) (4 ) Net cash provided byfinancing activities 50,821 5,006 Net increase (decrease) in cash and cash equivalents 28,848 (4,202 ) Cash and cash equivalents—beginning of period 647 5,309 Cash and cash equivalents—end of period $ 29,495 $ 1,107 Supplemental Disclosure of Cash Flow Information: Cash paid for income taxes $ 85 $ 1 Cash paid for interest $ 641 $ 332 Bridge Notes and accrued interest converted to common stock $ 17,036 $ — Reclassification of unredeemed redeemable common stock $ 1,423 $ — Property and equipment acquired included in accounts payable $ 6 $ — Equipment acquired under capital leases $ 14 $ 106 See accompanying notes. -6- ALSIUS CORPORATION NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (In thousands, except share and per share data) 1. THE COMPANY AND BASIS OF PRESENTATION On June 21, 2007, Alsius Corporation, a Delaware corporation (the “Registrant”), formerly Ithaka Acquisition Corp. (“Ithaka”), completed its acquisition of Alsius Corporation, a California corporation (“Alsius Medical”), through a merger of a wholly owned merger subsidiary with and into Alsius Medical.Ithaka was a publicly traded blank check company formed in 2005 to effect a merger, capital stock exchange or asset acquisition with an unidentified operating business in the healthcare industry.In the merger, Alsius Medical became a wholly owned subsidiary of the Registrant. The Registrant concurrently changed its name to Alsius Corporation, and Alsius Medical changed its name to Alsius Medical Corporation.The Registrant is now a holding company called Alsius Corporation operating through its wholly owned subsidiary Alsius Medical Corporation.The Registrant and its operating subsidiary are referred to collectively as “Alsius,” “we,” “us,” and the “Company”.The Registrant’s common stock trades on NASDAQ under the symbol “ALUS”.See Note 3 for further details on the merger.For accounting purposes, the merger was treated as a reverse acquisition with Alsius Medical being the accounting acquirer, and in connection therewith, the Company’s historical financial statements reflect those of Alsius Medical. Alsius Medical was incorporated in December 1991. In June 2001, a branch office, Alsius Service Center, in Wateringen, The Netherlands, was established to provide field support for its products in Europe. Alsius Medical develops, manufactures, markets and sells, proprietary catheter-based products for rapid cooling and temperature control of patients with severe neuronal injury, including those who have suffered stroke, traumatic brain injury and cardiac arrest. In August 2003, Alsius Medical received United States Food and Drug Administration (“FDA”) clearance to market its CoolGard® 3000 Thermal RegulationSystem (the “CoolGard system”) and Cool Line® catheter for use in fever control. In addition, in October 2003, Alsius Medical received FDA clearance to market its Icy™ and Fortius™ catheters in combination with the CoolGard® 3000 Thermal RegulationSystem for use in normothermia in cardiac surgery and hypothermia in neuro surgery.Alsius Medical began to market and sell its products in the UnitedStatesduring the year ended December31, 2004. Interim Reporting The accompanying unaudited condensed financial statements have been prepared by the Company in accordance with accounting principles generally accepted in the United States of America and with the instructions to Form 10-Q and Article 10 of Regulation S-X of the Securities and Exchange Commission (“SEC”).Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, the accompanying unaudited condensed consolidated financial statements reflect all adjustments, which include only normal recurring adjustments, necessary to fairly state the Company’s financial position, results of operations, and cash flows. The results of operations for interim periods are not necessarily indicative of future results that may be expected for a full year.These statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Definitive Proxy Statement on Schedule 14-A filed with the SEC on June 8, 2007. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation The condensed consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries.All intercompany accounts and transactions have been eliminated in consolidation.The results of Ithaka are included in the condensed consolidated financial statements since the date of the merger. Management Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make certain estimates and assumptions. These affect the reported amounts of assets and liabilities and disclosure of contingent assets or liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Management has identified revenue, the allowance for doubtful accounts, inventory valuation, warranty reserve and the fair value of its preferred and common stock as areas where significant estimates and assumptions have been made in preparing the financial statements. The Company also evaluates the need for the deferred income tax valuation allowance. -7- Fair Value of Financial Instruments Financial instruments consist of cash and cash equivalents, accounts receivable, accounts payable and accrued liabilities. These instruments approximate fair value because of their short maturity. The carrying value of the promissory notes is considered to approximate fair value due to its short maturity and interest rate that approximates current rates. Foreign Currency Remeasurement The functional currency of the Company’s branch located in The Netherlands is the U.S.dollar. Its local currency statements are translated into U.S.dollars using the current exchange rate for monetary assets and liabilities and the historical exchange rate for nonmonetary assets and liabilities. Revenues and expenses are translated using the average exchange rate for the period, except items related to nonmonetary assets and liabilities, which are translated using historical exchange rates. All remeasurement gains and losses are included in determining net loss. Comprehensive Loss Comprehensive loss encompasses the change in equity from transactions and other events and circumstances from non-owner sources and the Company’s net loss. There was no difference between comprehensive loss and net loss for all periods presented. Cash Equivalents The Company considers all highly liquid investments that mature within 90days from the date of purchase to be cash equivalents. At September 30, 2007, cash equivalents consisted of money market funds of $29.3 million.At December 31, 2006, cash equivalents consisted of money market funds and treasury bills of $157.The Company classified its treasury bills as held to maturity and recorded them at amortized cost, which approximated fair value. Cost is determined using the specific identification method. Concentration of Risk The Company maintains its cash accounts in a commercial bank. At December31, 2006 and September 30, 2007, cash on deposit was in excess of the federally insured limit of $100. Customers that account for greater than 10 percent of revenue or accounts receivable are provided below. Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Revenue Percent of Total Revenue Revenue Percent of Total Revenue Revenue Percent of Total Revenue Revenue Percent of Total Revenue CustomerA $ 55 3% $ 312 18% $ 308 5% $ 911 23% CustomerB 275 15 — — 1,098 17 — — CustomerC 1 — 209 12 407 6 236 6 As of December 31, 2006 As of December 31, 2006 Receivable Balance Percent of Total Receivables Receivable Balance Percent of Total Receivables CustomerA $ 62 3% $ 537 35% CustomerB 676 34 — — CustomerC 159 8 111 7 -8- Many of the components and materials used in the Company’s products are manufactured by a limited number of suppliers. Any supply interruption or an increase in demand beyond the suppliers’ capabilities could have an adverse impact on the Company’s business. There is one supplier for a key component used in the Company’s CoolGard and Thermogard systems, and one supplier for a key component used in the Company’s catheters. Management believes it can identify alternative sources, if necessary, but it is possible such sources may not be identified in sufficient time to avoid an adverse impact on its business. Accounts Receivable Accounts receivable are recorded at the invoiced amount and do not bear interest. The Company maintains allowances for doubtful accounts for estimated losses resulting from the inability of its customers to make required payments. The Company specifically analyzes accounts receivable and historical bad debts, customer credit, current economic trends and changes in customer payment trends when evaluating the adequacy of the allowance for doubtful accounts. Account balances are charged-off against the allowance when it is probable the receivable will not be recovered. The changes in the allowance for doubtful accounts is provided below. For the Nine Months Ended September 30, For the Year Ended December 31, 2007 2006 Beginning balance $ 13 $ 27 Provision for bad debt 4 2 Write-offs, net of recoveries — (16 ) Ending balance $ 17 $ 13 Inventories Inventories are comprised of raw materials, work-in-process and finished goods, and are stated at the lower of cost or market. Cost is determined by the weighted average method. The Company records a provision for excess and obsolete inventory based on historical usage and future product demand. Once established, the write-downs of inventories for excess and obsolete inventory are considered permanent adjustments to the cost basis of the inventories. Long-lived Assets Long-lived assets are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. The Company evaluates potential impairment by comparing the carrying amount of the asset with the estimated undiscounted future cash flows associated with the use of the asset and its eventual disposition. Should the review indicate that the asset is not recoverable, the Company’s carrying value of the asset would be reduced to its estimated fair value, which is measured by future discounted cash flows. As of September 30, 2007, there have been no such impairments. Property and Equipment Property and equipment, including assets under capital leases, are carried at cost less accumulated depreciation and amortization. Depreciation and amortization are recorded on a straight-line basis over the estimated useful lives of the respective assets as follows: Machinery and equipment 3 to 5years Computer equipment 3years Furniture and fixtures 5years Leasehold improvements Shorter of the useful life of the improvements or the lease term -9- Leasehold improvements are amortized over the life of the remaining lease term. Expenditures for major renewals and betterments are capitalized, while minor replacements, maintenance and repairs, which do not extend the asset lives, are charged to operations as incurred. Upon sale or disposition, the cost and related accumulated depreciation and amortization are removed from the accounts and any gain or loss is included in operations. Evaluation Equipment Evaluation equipment consists of CoolGard and Thermogard systems placed at hospitals under the Company’s equipment loan agreements and are depreciated using the straight-line method over their estimated economic life of five years. As of December31, 2006 and September 30, 2007 the cost of evaluation equipment was $998 and $1,155 and accumulated depreciation was $362 and $454, respectively. For the three and nine months ended September 30, 2006 and 2007, $52, $55, $166, and $165, respectively, was recorded as a component of cost of revenue for the amortization of the equipment. Stock-Based Compensation Effective January1, 2006 the Company adopted Statement of Financial Accounting Standards (“SFAS”) No.123(R), Share-Based Payments, which revises SFASNo.123, Accounting for Stock-Based Compensation issued in 1995. Prior to the adoption of SFAS123(R) the Company accounted for stock-based employee compensation arrangements using the intrinsic value method in accordance with the provisions and related interpretations of Accounting Principles Board Opinion No.25, Accounting for Stock Issued to Employees (“APB No.25”). The Company adopted SFAS123(R) applying the “prospective transition method” under which it continues to account for nonvested equity awards outstanding at the date of adoption of SFAS123(R) in the same manner as they had been accounted for prior to adoption, that is, it would continue to apply APB No.25 in future periods to equity awards outstanding at the date it adopted SFAS123(R). As of December 31, 2006 there was $255 of unrecognized compensation cost related to nonvested share-based compensation arrangements granted under share-based compensation plans using the fair value method of SFAS 123(R). As of December 31, 2006, the cost was expected to be recognized over a weighted-average period of 3.05 years, using the graded vested attribution method.In the merger effective on June 21, 2007 (Note 3), due to the liquidation preferences of the Company’s redeemable convertible preferred stock and the terms and conditions of the Company’s Bridge Notes, all outstanding stock options of the Company were cancelled, therefore any unrecognized compensation related to nonvested share-based compensation arrangements was cancelled.Compensation cost of $88 was recognized for the period ended September 30, 2007 (for the period prior to June 21, 2007, the date of the merger).There were no stock option grants in the six months ended June 30, 2007 nor in the period from the close of the merger, June 21, 2007 to June 30, 2007.See Note 7 regarding stock option grants in the quarter ended September 30, 2007. Calculating stock-based compensation expense requires the input of highly subjective assumptions, including the expected term of the stock-based awards, stock price volatility, and pre-vesting option forfeitures. The estimate of expected term of options granted was determined by analyzing historical data on employees’ stock option exercises. Prior to the merger with Ithaka in June 2007, the Company was a private entity with no historical data on volatility of its stock.Therefore, the expected volatility used was based on volatility of similar entities (referred to as “guideline companies”). In evaluating similarity, the Company considered factors such as industry, stage of life cycle, size, and financial leverage. The assumptions used in calculating the fair value of stock-based awards represent the Company’s best estimates, but these estimates involve inherent uncertainties and the application of management judgment. As a result, if factors change and the Company uses different assumptions, stock-based compensation expense could be materially different in the future. In addition, the Company is required to estimate the expected forfeiture rate and only recognize expense for those shares expected to vest. The Company estimates the forfeiture rate based on historical experience of its stock-based awards that are granted, exercised and cancelled. If its actual forfeiture rate is materially different from its estimate, the stock-based compensation expense could be significantly different from what it has recorded in the current period. The risk-free rate for periods within the contractual life of the option is based on United States treasury yield for a term consistent with the expected life of the stock option in effect at the time of grant. The Company has never declared or paid any cash dividends and does not presently plan to pay cash dividends in the foreseeable future. Prior to the adoption of SFAS123(R), the Company did not record any tax benefits resulting from the exercise of options due to uncertainty surrounding the timing of realizing the benefits of its deferred tax assets in future periods. The Company has elected to use the graded vesting attribution approach to record compensation expense. Shares of common stock issued upon exercise of stock options will be from previously unissued shares. -10- The weighted-average fair value per share of the options granted was $3.98 for the year ended December31, 2006, and was $3.35 for the three and nine months ended September 30, 2007. The fair value of the stock options at the date of grant was estimated using the Black-Scholes option-pricing model with the following assumptions: Three and Nine Months Ended September 30, 2007 Year Ended December 31, 2006 Dividend Yield 0.00% 0.00% Volatility 67% 61% Weighted-average risk-free interest rate 4.92% 4.82% Expected life 6.0-6.25 years 5.61-5.88 years The Company accounts for equity instruments issued to nonemployees in accordance with the provisions of Emerging Issues Task Force No.96-18, Accounting for Equity Instruments that are Issued to Other Than Employees for Acquiring, or in Conjunction with Selling, Goods or Services (“EITF 96-18”). Under EITF 96-18, stock option awards issued to nonemployees are accounted for at fair value using the Black-Scholes option pricing model. Management believes the fair value of the stock options is more reliably measurable than the fair value of services received. The fair value of each nonemployee stock award is remeasured each period until a commitment date is reached, which is the vesting date, using the attribution method in FASB Interpretation No.28, Accounting for Stock Appreciation Rights and Other Variable Stock Option or Award Plans.
